United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT

                              _____________

                              No. 96-2219EA
                              _____________

Carolyn A. Williams,              *
                                  *
                Appellant,        *
                                  *   Appeal from the United States
     v.                           *   District Court for the Eastern
                                  *   District of Arkansas.
Shirley S. Chater,                *
Commissioner, Social Security     *          [UNPUBLISHED]
Administration,                   *
                                  *
                Appellee.         *
                           _____________

                    Submitted:      March 26, 1997

                        Filed:   March 28, 1997
                            _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                          _____________


PER CURIAM.


     Carolyn A. Williams appeals the district court’s grant of
summary judgment    upholding     the    Social      Security   Commissioner’s
decision to deny Williams’s application for disability insurance
benefits.     After careful review of the administrative record and
the parties’ submissions, we conclude substantial evidence supports
the decision of the Commissioner that Williams is not disabled for
Social Security purposes, and the judgment of the district court
was correct.    Accordingly, we affirm.          See 8th Cir. R. 47B.
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-